OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent was charged with one *389allegation of professional misconduct. The Special Referee sustained the charge. The petitioner now moves to confirm the report of the Special Referee. The respondent joins in the motion to confirm and asks the Court to determine punishment.
Charge One alleged that the respondent has been charged with and/or convicted of alleged criminal acts. On or about October 21, 1991, the respondent was sentenced for his conviction of criminal contempt in the second degree, in violation of Penal Law § 215.50, a class A misdemeanor. On November 1, 1991, the respondent was sentenced for his conviction of the crime of conspiracy in the fifth degree in violation of Penal Law § 105.05, a class A misdemeanor.
The aforesaid crimes constitute serious crimes within the definition of Judiciary Law § 90 (4) (d) and section 691.7 of the Court rules (22 NYCRR). The respondent knew or should have known that in committing the aforesaid acts he was guilty of professional misconduct within the meaning of the Judiciary Law.
Based on the evidence adduced at the hearing, we find that the Special Referee properly sustained Charge One. The respondent is guilty of the misconduct outlined above. Accordingly, the motion to confirm is granted.
In determining an appropriate measure of discipline to impose, we have considered that the respondent has complied with the terms of his suspension and has not violated any terms and/or conditions of his probation. Under the circumstances, the respondent is suspended from the practice of law for a period of two years, effective immediately, and until the further order of this Court, with leave to apply for reinstatement upon proof of successful completion of his sentence of probation.
Mangano, P. J., Bracken, Sullivan, Balletta and O’Brien, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Geoffrey Joseph Mascaro, is suspended from the practice of law for a period of two years, effective immediately, and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement upon proof of successful completion of his sentence of probation, should he be so advised, upon furnishing satisfactory proof (a) that during the said period he refrained *390from practicing or attempting to practice law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) that he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent Geoffrey Joseph Mascaro is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.